Citation Nr: 1728528	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-46 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative joint disease (DJD) for the time period from March 1, 2009, to January 7, 2013.

2. Entitlement to an evaluation in excess of 30 percent for status post right total hip arthroplasty for the time period from March 1, 2014.

3. Entitlement to an evaluation in excess of 10 percent for left shoulder supraspinatus tendonitis, status post left shoulder surgery.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995, from September 2002 to January 2004, from December 2005 to April 2006, and from May 2007 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a December 2014 rating decision, the RO characterized the Veteran's service-connected right hip disability as status post right total hip arthroplasty, and assigned a temporary total rating from January 8, 2013, and a rating of 30 percent from March 1, 2014.  

In February 2016, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, new examinations are required to comply with recent developments in the law pertaining to the Veteran's right hip and left shoulder disabilities.  The United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There are no current examinations which meet the Correia requirements.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to address the current severity of his right hip and left shoulder disabilities.  In addition to the necessary findings, the VA examination must include:

(a) Range of motion testing for the both hips and shoulders in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After completing the actions detailed above, readjudicate the issues remaining on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

